               Case 1:20-mc-00089-SAB Document 10 Filed 12/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                         EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                                   Case No.: 1:20-mc-00089-SAB
11
                      Plaintiff,                                 ORDER REQUIRING GOVERNMENT TO FILE
12                                                               SUPPLEMENTAL BRIEFING ON REQUEST FOR
                                v.                               FINDINGS AND RECOMMENDATIONS FOR
13                                                               FINAL ORDER OF GARNISHMENT
     ASHLEY MADDOX,
14                                                               FOURTEEN DAY DEADLINE
                      Defendant and Judgment Debtor.
15
     JOHN HANCOCK RETIREMENT PLAN
16   SERVICES, LLC,

17                    Garnishee.

18
             On November 4, 2019, after pleading guilty pursuant to a plea agreement to a single count of
19
     Aiding and Abetting the Sexual Exploitation of Minors, in violation of 18 United 13 States Code, Section
20
     225l(a) and (e) and Section 2, Defendant Ashley Maddox was sentenced in the criminal case United States
21
     v. Ashley Maddox, no. 1:17-cr-00167-DAD-BAM, and ordered to pay a statutory assessment of $100.00,
22
     and a special assessment of $5,000.00 under the Justice for Victims of Trafficking Act, 18 U.S.C. § 3014.
23
     United States v. Ashley Maddox, no. 1:17-cr-00167-DAD-BAM, (ECF Nos. 90, 114, 115).1
24
             To collect the assessments owed, on October 2, 2020, the Government filed an application for a
25
     writ of garnishment on a retirement account of Defendant through the Garnishee John Hancock Retirement
26
27   1
       Judicial notice may be taken “of court filings and other matters of public record.” Reyn’s Pasta Bella, LLC v. Visa USA,
     Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001). The Court takes
28   judicial notice of United States v. Ashley Maddox, no. 1:17-cr-00167-DAD-BAM (E.D. Cal.).



30
              Case 1:20-mc-00089-SAB Document 10 Filed 12/07/20 Page 2 of 2

 1 Plan Services, LLC (“Garnishee”). (ECF No. 1.) Currently before the Court is a request for findings and

 2 recommendations for a final order of garnishment pursuant to Section 3205(c)(7) of the Federal Debt

 3 Collection Procedure Act (“FDCPA”) 28 U.S.C. § 3001, et seq., (ECF No. 9.)

 4          On review of the request, the Government states that it is seeking to collect restitution. However,

 5 the debt here is for special assessments that were imposed during sentencing, not for restitution. The

 6 Government is seeking to collect from Defendant’s retirement account which falls under the Employee

 7 Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001–1461,1 regulating private

 8 pension plans and in the application for a writ of garnishment, the Government cited case law that held,

 9 notwithstanding the anti-alienation provision of ERISA, the Mandatory Victim Restitution Act authorizes

10 the enforcement of a restitution order against an ERISA plan. But the Government did not address whether

11 the special assessments would be subject to the anti-alienation provision of ERISA.

12          Accordingly, the Government is HEREBY ORDERED to file supplemental briefing to address the

13 effect of the anti-alienation provision of ERISA on the attempt to collect the special assessments within

14 fourteen (14) days of the date of entry of this order.

15
     IT IS SO ORDERED.
16

17 Dated:      December 7, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                         2
30
